PEARSON, Acting Chief Judge
(dissenting) .
I respectfully dissent from the decision reached by the majority that the evidence was sufficient to support the decree granting a divorce to the appellee-husband. The record reveals that the appellee suffered an adverse decree on August 8, 1957, upon his first complaint for divorce. The husband’s complaint in the instant action was filed August 21, 1958. The parties did not live together in the interim. The ground relied upon, in the cause appealed, was extreme cruelty. The evidence relied upon to establish this ground consisted of the wife’s attempts by letter to collect money due for the support of the children. The plaintiff characterized these letters as “vilification”; but the letters were not introduced, and the vilification was denied. I would hold that the ground for divorce-was not proved.